Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell Bailey appeals the district court’s order dismissing his civil action for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(l) (2012), after concluding that his complaint alleged a tort claim not cognizable under 42 U.S.C. § 1983 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bailey v. Hampton Roads Reg’l Jail, No. 2:14-cv-00199-AWA-TEM (E.D.Va. filed Oct. 20, 2014; entered Oct. 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.